Citation Nr: 1218292	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-31 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a broken left leg.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

In the May 2012 brief to the Board, the Veteran's representative stated that a claim for hypertension secondary to posttraumatic stress disorder (PTSD) was inferred from the record.  Such a claim has not been considered by the RO, and the Board does not have jurisdiction over it.  Therefore, it is REFERRED to the RO for further consideration.


FINDINGS OF FACT

1.  In December 2005, the RO denied service connection for residuals of a broken left leg and a left knee disorder on the basis that new and material evidence had not been received; the Veteran was notified of this decision in January 2006 and did not appeal the decision nor was any evidence received within one year of the notification which would warrant the claim remaining open.  

2.  Evidence received since the denial of service connection for a left knee disorder and for residuals of a broken left leg does not raise a reasonable possibility of substantiating either claim.

3.  Resolving reasonable doubt in his favor, the Veteran's current tinnitus is of service origin.  



CONCLUSIONS OF LAW

1.  The December 2005 rating determination denying service connection for a left knee disorder and residuals of a broken left leg became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder and residuals of a broken left leg has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011) ; 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.


New and Material Evidence-Left Knee and Residuals of a Broken Left Leg

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In December 2005, the RO denied service connection for a left knee disorder and residuals of a broken left leg on the basis that new and material evidence had not been received.  In denying service connection for the left knee disorder, the RO noted the July 2005 decision, wherein it was observed that service connection for a left knee disorder was previously denied in a January 2005 rating decision because there was no evidence showing that this condition occurred during active military service or manifested to a compensable degree within one year of separation from active duty.  In the July 2005 decision, the RO observed that the Veteran had clarified in an April 2005 statement that it was his right knee, not his left knee, that was injured following service in 1972 and that his left knee was injured in service in July 1968.  The RO noted that the Veteran's service treatment records did not show treatment or diagnosis of a left knee injury during active military service.  The RO indicated that it had received no evidence after the initial determination which would warrant a change in the prior decision because the evidence failed to show that osteoarthritis of the left knee was incurred or aggravated by service or that it manifested to a compensable degree within one year after separation from active service.  

The RO, in the December 2005 decision, indicated that additional medical evidence was received subsequent to the July 2005 decision, which showed that arthroplasty was recommended in May 2005, and that the Veteran received a steroid injection in his left knee in June 2005.  A May 2005 VA surgical consult report showed the Veteran's reported history of fracturing the fibula during service, wearing a short case, then tripping and injuring the left knee.  The RO found that the additional evidence did not warrant a change in the previous decision because the evidence continued to show that this condition was not incurred in or aggravated by service and did not manifest to a compensable degree within one year after separation from service.  

The Veteran was notified of this decision in January 2006 and did not perfect his appeal.  Moreover, no evidence or argument was received within one year following notification of the decision.  As such, the decision became final.

As to the residuals of the broken left leg, the RO, in its December 2005 decision, noted the findings in the July 2005 decision.  In the July 2005 decision, the RO observed that service connection for residuals of a broken leg was previously denied in a January 2005 decision because there was no evidence showing that this injury occurred in service.  The RO noted that the Veteran clarified his contentions in an April 2005 statement indicating that it was his right leg, not his left leg, that was injured in 1972 and that his left leg was injured in July 1968.  The RO indicated that the Veteran's service treatment records showed no treatment for a left leg injury during active military service.  The RO stated that it had received no evidence after the initial determination which would warrant a change in the prior decision because the evidence failed to show that a left leg injury was incurred or aggravated by service.  Therefore, service connection remained denied.  

In its December 2005 decision, the RO noted that it had received additional evidence since the July 2005 decision which necessitated a review of the claim.  A May 2005 VA surgical consult report showed the Veteran's reported history of fracturing the fibula during service, wearing a short case, then tripping and injuring the left knee.    The RO indicated that although the evidence showed the Veteran reporting a history of a fracture of the left fibula, there was no evidence that it occurred in service.  The RO stated that this additional evidence did not warrant a change in the previous decision because the evidence continued to show that the condition was not incurred in or aggravated by service.  

The Veteran was notified of this decision in January 2006 and did not perfect his appeal.  Moreover, no evidence or argument was received within one year following notification of the decision.  As such, the decision became final.

Evidence received since the December 2005 rating determination includes VA treatment records and several statements from the Veteran indicating his belief that his current left knee disorder and broken left leg residuals are related to service.

The newly added treatment records continue to demonstrate that the Veteran has degenerative joint disease of the left knee.  

The statements of the Veteran as to his belief that his current knee and left leg problems were incurred in service were known at the time of the prior denial.  While the Board is sympathetic to his beliefs, they were known at the time of the previous denial and are essentially cumulative and of no probative value.  

The Court held that the current version of § 3.156(a) establishes a low threshold for reopening a claim-one that does not require that the claimant submit a medical opinion to reopen his or her claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Here, as to the additional treatment records that have been associated with the claims folder, they do not provide any suggestion of a possible nexus to service.  The basis for the prior denials was that the Veteran did not have a knee disorder or residuals of a broken left leg related to his period of service.  Since those prior denials, he has submitted his duplicative allegations that the conditions were incurred in service, and these assertions are not sufficient to trigger an examination.  See Shade, supra. Although his assertions are competent and presumed credible, without any sufficiently detailed history which could provide a basis for his belief, or any medical evidence which tends to support his assertion, they are not sufficient to warrant reopening his claims.

Accordingly, the additional evidence does not raise a reasonable possibility of substantiating the claims and is not new and material, and the petitions to reopen must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but does not find the evidence to be so evenly balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).


Tinnitus

The Veteran maintains that service connection is warranted for tinnitus which he claims resulted from exposure to acoustic trauma in service.  At the outset, the Board notes that service connection is currently in effect for bilateral sensorineural hearing loss.  The Board further observes that the Veteran's military occupational specialty is listed as weapons infantry.  The Board also notes that the Veteran has received the Combat Infantry Badge and the sharpshooter badge.  

The Veteran's service treatment records reveal no complaints or findings of tinnitus.  There are also no records of any complaints or findings of tinnitus in close proximity to service.  

At the time of a December 2004 VA examination, the Veteran denied any tinnitus.  Military noise exposure was noted to be positive.  The Veteran was noted to have served in the Army Infantry Division from 1966 to 1968.  He indicated that he served one year in Vietnam.  The Veteran denied having worn any type of ear protection.  Occupational noise exposure was found to be positive.  The Veteran was noted to have been a carpenter from 1968 to the time of the examination.  He reported wearing proper ear protection when needed.  The Veteran noted going hunting and not wearing ear protection.  

At the time of a June 2005 VA examination, the Veteran again reported noise exposure in service.  He stated that he was not given any ear protection.  Occupational noise exposure was noted to be negative at that time.  The Veteran reported self employment as a floor person.  He laid tile.  Recreational noise exposure was positive for hunting and the Veteran reported wearing ear protection with target practice.  Tinnitus was noted to not be present.  

The Veteran underwent an additional VA examination in November 2007.  At the time of the examination, the Veteran reported having served in the Infantry Unit from November 1966 to November 1968.  He indicated that he was involved in combat at that time.  The Veteran stated that in the military he was exposed to combat noise, specifically an M60 machine gun.  He noted using the machine gun for an 11 month period of time.  The Veteran indicated that he worked laying tile since leaving the military and stated that he used a wet saw without the use of hearing protection.  Recreational noise exposure consisted of occasional hunting.  

The tinnitus was noted to be bilateral and constant.  The examiner indicated that the Veteran could not provide a specific event preceding the onset of his tinnitus or a date of onset, just that he had had it for as long a time as he could remember.  The examiner observed that the Veteran had been previously seen in December 2004 and a history of tinnitus was denied at that evaluation.  

In his March 2008 notice of disagreement, the Veteran indicated that he did not remember telling the June 2005 VA examiner that he did not have tinnitus.  He stated that he did not believe that the examiner asked that question.  

In his December 2008 substantive appeal, the Veteran stated that the evidence of record showed his exposure to weapons noise in service and that he currently had tinnitus.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for tinnitus, it cannot be stated that the preponderance of the evidence is against the claim. 

With regard to his claim for tinnitus, the Board again notes the Veteran's military occupational specialty and his inservice noise exposure, to include having received the Combat Infantry Badge.  Moreover, service connection is in effect for hearing loss as a result of such inservice noise exposure, and the Veteran has indicated on at least several occasions that he has had tinnitus for many years.  Given the foregoing, the Board finds that the evidence that the Veteran's tinnitus is related to his period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on the issue of service connection for tinnitus, further assistance is not required to substantiate that element of the claim.

As it relates to the issues of whether new and material evidence has been received to reopen the claims of service connection for residuals of a broken left leg and a left knee disorder, the Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a September 2007 letter, the RO notified the Veteran that he had been previously denied service connection for the above claims.  The RO informed the Veteran of the reason for the previous denials.  He was informed that the claim was previously denied because the evidence did not show the condition was incurred in or aggravated by service.  He was told that he needed to submit evidence related to this fact.  The RO also stated that in order for the Veteran to reopen this claim, new and material evidence was needed, and he was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Hence, the Veteran was made aware of the reasons for the prior denial in accordance with Kent.

The Veteran's status has been substantiated.  The Board notes that in the September 2007 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the same letter.  VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

As it relates to the necessity for an examination, the Board notes that with regard to the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection, there is no duty to provide for one prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2011).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder not having been received, the petition to reopen is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a broken left leg not having been received, the petition to reopen is denied.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


